Mathews, J.,

delivered the opinion of the court.
This case is before the court on a re-hearing. In our former judgment, we affirmed that of the court below, which *162was against the appellants. Our decision was adverse to the pretensions of the garnishees, who undertook to show a want of indebtedness to the defendants in the attachment, by alleging compensation. If indebted to Cole & Co., they owed in their social capacity, as members of a commercial firm. The debt offered in compensation, appears to be due to them, as legatees of a deceased relation, which they could ■only claim individually. In our judgment heretofore pronounced, we assumed as a principle, that compensation did not take place by mere operation of law, between the mutual claims of the. defendants and the garnishees, those of the former being unliquidated; and that the latter could not, in consequence of their situation, in the present case, plead it as an exception to the right of the plaintiffs, to recover.
A debt due to persons individually as legatees, cannot be offered m compensation of a demand due by them¡ in their social capacity as a commercial firm.
Compensation does not take place by operation of law, between mutual claims, when one of them is •unliquidated.
Garnishees cannot plead a demand against the defendant, in compensation, by way of exception. to the right of the plaintiffs to recover. •
The arguments on the re-hearing have not produced a conviction on our minds, that we erred in the assumption of principles, or the consequent conclusions. These arguments have, however, convinced us, that the debt claimed by the garnishees, is not a subject of compensation, or set off, against that due by them to the defendants, they being indebted to the latter, in their social capacity, while their claim of credits must be considered as appertaining to each of them separately and individually. See 7 Toullier, No. 378. The doctrine here taught by Toullier is not opposed to the principles of our legislation.
It is, therefore, ordered, adjudged and decreed, that our former judgment remain undisturbed.